Citation Nr: 0512036	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  05-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar strain.

2.  Entitlement to service connection for residuals of a 
right inguinal strain.

3.  Entitlement to service connection for residuals of 
avulsion fracture, right index finger.

4.  Entitlement to service connection for a right knee 
disorder to include as secondary to a service connected left 
knee disorder.


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Anchorage, Alaska, which denied the issues on appeal.  

The issues of entitlement to a lumbar spine disorder, 
residuals of an inguinal strain and residuals of a right 
index finger fracture are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for a right knee disorder, residuals of a lumbar 
strain, residuals of a right inguinal strain and residuals of 
avulsion fracture, right index finger.  He alleges that these 
injuries all took place in service and that he continues to 
have residual disabilities from them.  

Service medical records are noted to show that the veteran 
had his right hand X-rayed to rule out fracture in February 
1992 after he ran into a wall.  This report indicated that 
there was a soft tissue injury, no fracture.  Later, in 
December 1992, the veteran was seen for an injury to his 
right index finger after he jammed it when it was struck by a 
ball.  He was assessed with a valve plate avulsion fracture 
of the right index finger.  The finger was treated by 
splinting.  Service medical records also reveal that the 
veteran was seen in June 1993 for complaints of 
abdominal/pelvic pain for one week, rule out right inguinal 
hernia.  Another June 1993 record diagnosed inguinal ligament 
strain, no hernia detected.  By July 1993 the treatment 
record diagnosed inguinal strain, resolved.  In October 1993 
he was seen for complaints of low back pain two days after he 
fell while roller blading and jammed his back.  The diagnosis 
was strain.

Although the veteran underwent a VA examination in July 2003 
to ascertain the etiology of these claimed disorders, this 
examination is inadequate for rating purposes.  Although the 
examiner may have reviewed some service medical records, the 
examiner provided no etiology opinion regarding any findings 
noted.  In the case of the finger injury, the examiner 
related a history of the veteran injuring his right index 
finger in service playing basketball, but failed to address 
the history of a fracture shown in the service records and 
neglected to X-ray the finger.  Furthermore, although there 
were findings noted about the right index finger on the 
examination, no diagnosis was given.  

In the case of the inguinal hernia or strain, the examiner 
diagnosed "possible right sided hernia," but stated in a 
somewhat contradictory manner, that there were no current 
findings shown on examination.  The examiner failed to give 
an opinion relating any possible findings of the current 
right-sided hernia complaints to the history of inguinal 
hernia/strain shown in service.  

Regarding the lumbar spine, the examiner noted the history 
given of back problems starting inservice in 1993, but did 
not provide an etiology opinion relating current complaints 
to service.  Furthermore, although the examiner found no 
evidence of a current back problem on examination or X-ray, 
the Board notes that a subsequent treatment record dated in 
August 2004 reveals complaints of back pain as well as right 
finger complaints.  

Regarding the right knee, the veteran is noted to have 
alleged in his substantive appeal  that he had right knee 
problems with cracking beginning in service.  Although the 
examiner discussed whether or not the right knee crepitus was 
not related to the veteran's service connected right knee 
disorder, he or she failed to address whether the right knee 
crepitus is indicative of a current disorder and if so, 
whether it is directly related to service. 

Finally, the veteran stated in his substantive appeal of 
February 1995 that he is presently receiving physical therapy 
and medication for his back at the Alaska VA.  Such records 
have not been obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Alaska for any treatment for 
his back disability from 2003 to present.   
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

2.  After the completion of #1, the AMC 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's claimed 
residuals of his right index finger 
fracture.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, including X-
ray studies, and all manifestations of 
current disability should be described in 
detail.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not (50-50 probability) that 
the veteran has a current right index 
finger disability that is related to 
service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After the completion of #1, the AMC 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's claimed 
residuals of an inguinal hernia or 
strain.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
current residuals of inguinal hernia or 
strain that is related to his service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After the completion of #1, the AMC 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's claimed lumbar 
spine disorder.  The claims folder must 
be made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current lumbar spine disability that is 
related to his service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After the completion of #1, the AMC 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's claimed right 
knee disability.  The claims folder must 
be made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, including X-
ray studies, and all manifestations of 
current disability should be described in 
detail.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not (50-50 probability) that 
the veteran has a current right knee 
disability that is related to service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




